Exhibit 10.1






ADDENDUM to the CampusNet® Infrastructure as a Services (IaaS) Agreement


BETWEEN


CAMPUS MANAGEMENT CORP. AND


Bridgepoint Education Inc.


Purpose of Addendum: Terminate Agreement


This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the CampusNet® Infrastructure as a Services
(IaaS) Agreement (the “Agreement”) between Campus Management Corp. (“CMC”) and
Bridgepoint Education Inc. (“Customer”), dated as of June 30, 2016. All
capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement. The Agreement shall be amended, as follows:




1.
Customer and CMC agree and acknowledge that the Agreement is hereby terminated,
effective December 31, 2016, subject to Customer’s satisfaction of payment under
Section 3 of the Addendum to the Software License Agreement executed between the
parties contemporaneously with this Addendum.



2.
No further payments are due or payable under the Agreement. The early
termination fee set forth in Section 10.2 of the Agreement shall not apply.





Agreed and accepted by:






BRIDGEPOINT EDUCATION INC.
CAMPUS MANAGEMENT CORP.
By: /s/ Anurag Malik
By: /s/ Anders Nessen   3]   
Print:   Anurag Malik  
Print: Anders Nessen   ]
Title:  CIO     
Title: CFO    
Date: May 2, 2017 
Date: May 5, 2017 





Add IaaS                        Page 1 of
1                            Confidential
AN-041317

